Title: From Thomas Jefferson to Steuben, 21 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
 Richmond Febry. 21. 1781.

I received from Mr. Armistead yesterday afternoon a Copy of the receipt for the 117 blankets. He excuses himself for the error in calling them 155 from having spoken by memory. I did not observe till I delivered it to you that the Certificate of the delivery of Mr. Ross’s blankets (105 I think they were) wanted a date. I know however that they were delivered about the same time with those from Mr. Armistead. There will still remain 90 unaccounted for which will be worth enquiry.
An hundred pair of shoes are now in Mr. Armisteads hands ready to be delivered.

The inclosed Letter from the Continental Director of the Hospital at Fredericksburg being proper to be transmitted to whatever person has succeeded Doctor Rickman either in his office generally or in the Custody of the Continental Medicines and being uninformed who that person is, I take the liberty of submitting it to your order.
I have the honour to be with great respect Sir Your most obedt. & most humble servt,

 Th: Jefferson

